 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2
     KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
 4   Tucson, AZ 85701
     (520) 792-8033
 5   greg@kuykendall-law.com
 6   amyknight@kuykendall-law.com
 7   Attorneys for Defendant Scott Daniel Warren
 8
                         UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF ARIZONA
10
11
12   United States of America,        )
                                      )        No.CR-18-00223-001-TUC-RCC(DTF)
13            Plaintiff,              )
14                                    )        MOTION   TO              WITHDRAW
     vs.                              )        DOCUMENT
15                                    )
16   SCOTT DANIEL WARREN,             )
                                      )
17
              Defendant.              )
18                                    )
19       Defendant, Scott Daniel Warren,       Ph.D., by and through his attorneys

20   undersigned, Gregory J. Kuykendall, and Amy P. Knight, hereby requests that the
21
     Court allow him to withdraw the version of his Motion to Dismiss Indictment due to
22
23   Selective Enforcement filed as Doc. No. 180.
24
           As the Court knows, the defense filed a motion to exceed page limitation and
25
26   lodged a proposed motion to dismiss on March 14 (Doc. 171). Judge Collins issued

27   an order on March 15 (Doc 176) granting the motion, and then filed a second order
28
 1   a few minutes later (Doc. 177) reconsidering and denying the motion to exceed page
 2
     limitation.
 3
           Subsequently, the defense filed two things: (1) a second motion to exceed
 4
 5   page limitation (Doc. 178), with a lodged proposed motion that was a somewhat
 6
     shorter version of one lodged the previous day but still exceeded what the local rules
 7
 8   permit without permission; and (2) a significantly truncated version of the motion to
 9
     dismiss (Doc. 180) that complied with the local rules and thus did not require a
10
11
     motion to exceed page limitation but omitted material the defense still wished to

12   present. This was due to the court’s substantive motions deadline for the case being
13
     March 15; because the defense could not be sure they would know before the end of
14
15   the day whether the second motion to exceed page limitation would be granted, they
16
     filed the truncated version to ensure that some version of the motion would be
17
18
     properly filed within the deadline.

19         On March 27, 2019, the Court advised the parties by email that the second
20
     motion to exceed page limits would be granted, and on April 1, the Court in fact
21
22   granted the second motion to exceed page limits. Doc. 185. The clerk accordingly
23
     filed the lodged proposed motion. Doc. 186.
24
25
           Accordingly, the shortest version of the motion, Doc. 180, which was properly

26   filed without requiring the Court’s permission, is now redundant with the version
27
     this Court directed the Clerk to file via its April 1 order, and defendant now seeks to
28



                                               2
 1   withdraw the truncated version, Doc. 180, leaving the operative version of the
 2
     motion as Doc. No. 186.
 3
 4
 5         RESPECTFULLY SUBMITTED this 1st day of April, 2019.
 6
                                                   By /s/ Amy P. Knight
 7                                                        Gregory J. Kuykendall
 8                                                        Amy P. Knight
                                                          531 S Convent Avenue
 9
                                                          Tucson, AZ 85701
10                                                        Attorneys for Defendant Scott
11
                                                          Daniel Warren

12
13
                                CERTIFICATE OF SERVICE
14
15          I certify that on April 1st, 2019, I electronically transmitted a PDF version of
     this document to the Clerk of Court using the CM/ECF System for filing and for
16
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
17
18
           Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
           Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
19         United States Attorney’s Office
20         405 W. Congress, Suite 4800
21         Tucson, AZ 85701

22
23
24
25
26
27
28



                                               3
